EXAMINERS’ STATEMENT OF REASONS FOR ALLOWANCE
Claims 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 19-23, the prior art of record herein does not show or teach the mirror and lens at the periphery of the head assembly and the executable code wherein the processor sends signals to the control circuit to cause one of the transmitters to fire in the manner as recited in the claims and in combination with the other features of the claims. 
Regarding claim 24, the prior art of record herein does not show or teach the plurality of transmitters mounted to a respective plurality of transmitter circuit boards and the plurality of detectors mounted to a respective plurality of receiver circuit boards in combination with controlling the discharging and charging of charge storage devices that cause the transmitters to fire in the manner as recited in the claim and in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:


/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992